This is a conviction for the unlawful possession of whisky for the purpose of sale in Lamb County, a dry area; the punishment, a fine of $500.00.
To sustain the conviction it was incumbent upon the State to show the dry status of Lamb County. This the State failed to do, because there is no testimony showing the publication, as required by law, of the order declaring the result of the election and putting local option into effect. Such proof is necessary to *Page 149 
show a dry area. Green v. State, 131 Tex.Crim. R.,  101 S.W.2d 241; Murray v. State, 134 Tex.Crim. R.,115 S.W.2d 407; Trapp v. State, 145 Tex.Crim. R., 167 S.W.2d 525; Langston v. State, 146 Tex.Crim. R., 171 S.W.2d 371.
Because the evidence is insufficient to support the conviction, the judgment is reversed and the cause is remanded.
Opinion approved by the Court.